Citation Nr: 1501889	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  07-26 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a separate compensable rating for neurological impairment of the right upper extremity associated with the service-connected cervical spine disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from July 1968 to July 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case was previously before the Board, most recently in April 2011, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The issue of whether failure to assign a compensable rating for the a shell fragment wound (SFW) in the March 16, 1979, rating decision constitutes clear and unmistakable error (CUE) was raised in a February 2014 statement submitted by the Veteran's representative.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction to decide that issue and it is referred to the AOJ for the appropriate action.

The claim for TDIU is REMAND to the AOJ.


FINDING OF FACT

The Veteran does not have upper extremity neurological impairment resulting from the service-connected cervical spine disability that is at least mild in nature.  


CONCLUSION OF LAW

The criteria for assignment of a separate compensable rating for upper extremity neurological impairment resulting from a service-connected cervical spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, 4.124a, Diagnostic Codes 8510-8519, 8610-8619, 8710-8719 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran was provided adequate notice in response to his claims.  The record shows that the Veteran was mailed letters in August 2006 and August 2011 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The August 2006 and August 2011 letters also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claims. 

The Board also finds the Veteran has been provided adequate assistance in response to his claim.  The Veteran's service medical records are of record.  Private treatment records have been obtained.  The Veteran has been provided appropriate VA examinations.  In a February 2014 statement, the Veteran's representative argued that the September 2011 VA neurological examination provided to the Veteran was inadequate as the examiner relied upon an electromyography study (EMG) report from 1978 and did not conduct a new study.  The Board finds that that alone does not make the examination report inadequate.  The examiner was instructed to conduct any indicated studies.  A review of the examination report in question shows that the examiner fully considered the Veteran's subjective complaints and completed a thorough physical examination.  The examiner apparently did not feel that a new EMG study was needed based on the examination findings.  As the examiner was not specifically instructed to complete an EMG and the examination report is complete in all other respects, the Board finds the September 2011 VA examination report adequate for adjudication purposes.  Therefore, there is no bar to proceeding with a final decision at this time.   

Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2014).  Intervertebral disc syndrome is rated under the General Formula for Rating Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted if forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

A 20 percent rating is warranted if forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is warranted if forward flexion of the cervical spine is limited to 15 degrees or less; or if there is favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is warranted if there is unfavorable ankylosis of the entire cervical spine.  A maximum 100 percent disability rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

Associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Rating Diseases and Injuries of the Spine, Note (1) (2014).

Neurological impairment of the upper extremities is rated depending upon the nerve involved.  Various ratings are assigned for mild, moderate, moderately severe, and severe symptoms of paralysis, neuritis, or neuralgia of the upper radicular nerve group, the middle radicular nerve group, the lower radicular nerve group, all radicular nerve groups, the musculospiral nerve (radial nerve), the median nerve, the ulnar nerve, the musculocutaneous nerve, the circumflex nerve, and the long thoracic nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 8510-8519, 8610-8619, 8710-8719 (2014).

The Board has reviewed all evidence of record pertaining to the service-connected disability.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

At a November 2006 VA examination, the Veteran reported symptoms of numbness and weakness in his right arm, radiating from his cervical spine down the trapezius muscle and then in a C8-T1 distribution in the right arm.  On physical examination, the Veteran had normal tone and bulk throughout.  Strength was 5/5 proximally, distally, and symmetrically throughout.  The Veteran had some mild, occasional give-way weakness in the right upper extremity, secondary to worsening pain.  Reflexes were hypoactive in the upper extremities at the biceps, brachioradialis, and triceps.  Sensation was intact to vibration, light touch, pinprick, and temperature.  There were no diagnostic studies indicated.  The examiner noted that it was at least as likely as not that the Veteran's complaints of ulnar nerve paresthesias in the C8-T1 distribution and his cervical spine degenerative disc disease were  related.  The examiner did not provide a rationale for that opinion.  

At a January 2010 VA examination, the Veteran reported that he experienced pain that radiated from the neck into the right shoulder.  A right upper extremity detailed motor examination was normal.  Right upper extremity sensation was intact to vibration, pinprick, and light touch.  Right upper extremity position sense was normal and there were no details of abnormal sensation noted.  Right upper extremity detailed reflex examination was normal. 

At a September 2011 VA peripheral nerves examination, the Veteran reported that he experienced neck pain that occassionally radiated into the right upper shoulder area, without any known trigger.  The Veteran reported that sometimes the pain occurred once a week, and sometimes three times per week.  The Veteran also reported that he noticed some numbness in the right fifth digit (little finger) only, not in the palm or proximally in the forearm/arm.  The Veteran reported that the right fifth finger numbness occurred intermittently, approximately every three or four months.  The Veteran denied parethesias in the right upper extremity and endorsed very mild symptoms of numbness in the right upper extremity.  The examiner noted that the report of numbness was subjective only and was non-dermatomal and was not in a specific peripheral nerve distribution.  Right upper extremity strength testing, reflex examination, and sensory examination were all normal.  Phalen's sign and Tinel's sign were negative in the right upper extremity.  The examiner noted that the right radial, median, ulnar, musculocutaneous, circumflex, and long thoracic nerves were all normal and unaffected.  The right upper radicular group nerves, middle radicular group nerves, and lower radicular group nerves were all normal and unaffected.  The examiner cited to a June 1978 EMG report which revealed the right upper extremity to be normal.  The examiner noted that further diagnostic testing was nor clinically indicated at the time of the VA examination as the neurological examination was within normal limits.  The examiner found that there was no objective evidence of any neurological impairment in the right upper extremity.  The examiner acknowledged the Veteran's subjective complaints of numbness in the right fifth finger, but noted that it may be referred symptoms from facet joint irritation, but that it was not consistent with and did not constitute a diagnosis of radiculopathy or neuropathy. 

A review of the record shows that the Veteran receives treatment for various disabilities at the VA Medical Center.  However, there is no indication from the record that he has reported neurological symptoms that are worse than those reported at the VA examinations.  Further, there is no indication that he has been conclusively diagnosed with a neurological disability related to the service-connected cervical spine disability. 

The Board finds that the Veteran is not entitled to a separate compensable rating for upper extremity neurological impairment.  The Board notes that while the Veteran has reported radiating pain and occassional numbness in his right fifth finger, the September 2011 VA examiner noted that they were subjective complaints only that were not supported by objective testing.  The examiner specifically noted that the reported numbness was non-dermatomal and was not in a specific peripheral nerve distribution.  Further, the rating criteria for the spine accounted for symptoms of radiating pain when assigning a rating for the Veteran's cervical spine disability.  The Board acknowledges the November 2006 VA examiner's statement that the Veteran had ulnar nerve paresthesias with a C8-T1 distribution.  However, there is no objective evidence of record upon which to base those findings and the examiner failed to describe any disability in full detail.  In addition, because of the greater detail of the examiner, the Board finds that more recent VA examination more persuasive.  Further, the Veteran has not been found to have neurological impairment that is at least mild in severity at any other VA examination or in any treatment record.

Therefore, the Board finds that the Veteran's right upper extremity symptoms are adequately comptemplated by the rating assigned for his cervical spine disability and a separate compensable rating for neurological impairment is not warranted at this time.  38 C.F.R. §§ 4.71a, Diagnostic Code 5243; 4.124a (2014).  While the rating schedule provides that associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code, the Board finds that the preponderance of the evidence is against a finding that the Veteran has an associated objective neurologic abnormality that is related to the service-connected cervical spine disability that is separately ratable.  

Accordingly, the Board finds that the preponderance of the evidence is against the assigment of any separate compensable rating for neurologic impairment as a restul of the cervical spine disability.  Therefore, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to a separate compensable rating for right upper extremity neurological impairment is denied.  


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2009).

The Veteran contends that he is unable to obtain and maintain gainful employment as a result of service-connected disabilities.  The Board finds that a VA examination is needed to determine whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.

The Veteran is service-connected for posttraumatic stress disorder (PTSD), rated 50 percent; cervical degenerative disc disease, associated with shelf fragment wound, rated 20 percent; and shell fragment wounds involving the neck, right shoulder, and chest, rated 0 percent.  The Veteran's combined disability rating is 60 percent.  

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is whether the veteran's service-connected disabilities are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

For purposes of a single 60 percent rating, multiple injuries incurred in action will count as a single disability.  Here, the Veteran incurred a SFW and PTSD as a result of service in combat and his cervical spine disability is related to his SFW.  Therefore, the Veteran's three service-connected disabilities will be considered as a single disability for the purposes of satisfying the TDIU eligibility requirements.  Accordingly, the Veteran meets the schedular criteria for the assignment of a TDIU.  38 C.F.R. § 4.16(a) (2014).

In a June 2007 private functional capacity evaluation, it was noted that the Veteran reported constant pain in the cervical region, almost exclusively on the right side with symptoms of pain, numbness, and tingling into the right upper extremity.  The Veteran was also noted to report right arm weakness.  Based on the evaluation, which included limitations resulting from the Veteran's nonservice-connected low back disability, the Veteran was only deemed able to work in a sedentary physical demand capacity for an eight hour day.  It was noted that the sedentary capacity was in contrast to the Veteran's historic occupation as a truck driver and his most recent occupation as a school bus driver.  

At a January 2010 VA examination, it was noted that the Veteran was unable to do any kind of lifting, carrying overhead, or strenuous activity with the neck or back.  

At a July 2012 VA neck examination, the examiner noted that the Veteran's service-connected disabilities should not preclude employment or occupational duties with respect to light duty and sedentary activities.  The examiner specifically noted that the Veteran should be able to perform "desk" jobs.  The examiner noted that the Veteran's manual dexterity and upper extremity neurological function were not affected by the right shoulder.  

At a July 2012 VA PTSD examination, the Veteran reported that prior to his leaving work in 2004, he had experienced some stress and issues.  The Veteran noted that his son had passed away.  The examiner noted that the Veteran's PTSD should not preclude light duty or sedentary employment.  In that regard, the examiner noted that there was no history of suicide attempts, suicidal or homicidal thoughts, or that the Veteran had any acute psychiatric hospital admissions.  The examiner noted that the Veteran's symptoms were moderate in nature and he was able to maintain a marriage and a working relationship with his former spouse.

At the July 2012 VA examinations, the examiners were requested to consider whether the service-connected PTSD, cervical spine disability, and shell fragment wounds caused unemployability.  The July 2012 PTSD examiner responded that the Veteran was not unemployable due to PTSD and that the PTSD should not preclude light duty or sedentary employment.  The July 2012 cervical spine and scars examiner opined that the cervical spine disability should not preclude employment in light duty or sedentary activities and there was no residual limitation caused by the scars.  However, an opinion was not obtained regarding whether the service-connected disabilities, in combination, precluded employment.  Therefore, an examination to obtain that opinion is needed.  When VA provides an examination, VA must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In addition, the most recent examination is approximately two and a half years old, and a more contemporaneous opinion is needed.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA examination to determine the occupational limitations caused by his service-connected disabilities.  The examiner must review the claims file and must note that review in the examination report.  Specifically the examiner should opined whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities of PTSD, cervical degenerative disc disease, and shell fragment wounds of the neck, right shoulder, and chest.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be needed due to the service-connected disabilities.  The examiner may consider the Veteran's work history and training, but not age or nonservice-connected disabilities, in making the opinion.

2.  Then, readjudicate the issue on appeal.  If any decision is adverse to the veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The veteran is informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


